Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 8, 2019

                                    No. 04-17-00579-CV

                                        Lee ROBIN,
                                         Appellant

                                             v.

                             M & T BANK CORPORATION,
                                      Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI19825
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice

    The appellant’s first motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to January 4, 2019.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court